ORDER
WHEREAS, the Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Kenneth R. Hertz has committed professional misconduct war*690ranting public discipline, namely, respondent failed to timely file his 1995 and 1997 state individual income tax returns or his 1992, 1993, 1994, 1995, and 1997 federal individual income tax returns. Respondent also failed to timely file returns for five quarters and to timely pay federal employer withholding taxes for several quarters between December 1992 and 1994 in violation of Rule 8.4(d), Minnesota Rules of Professional Conduct, and the holding in In re Johnson, 414 N.W.2d 199 (Minn.1987);
WHEREAS, respondent admits his conduct has violated the Rules of Professional Conduct, waives his rights pursuant to Rule 14, Rules on Lawyers Professional Responsibility (RLPR), and has entered into a stipulation with the Director wherein they jointly recommend that the appropriate discipline is a public reprimand and two years of supervised probation subject to the following conditions:
(1) Respondent shall cooperate fully with the Director’s Office in its efforts to monitor compliance with this probation and promptly respond to the Director’s correspondence by the due date. Respondent shall cooperate with the Director’s investigation of any allegations of unprofessional conduct which may come to the Director’s attention. Upon the Director’s request, respondent shall provide authorization for release of information and documentation to verify compliance with the terms of this probation.
(2) Respondent shall abide by the Minnesota Rules of Professional Conduct.
(3) Respondent shall timely file all required state and federal tax returns, including individual and employer withholding returns, and timely pay the taxes due thereon. Respondent shall affirmatively report to the Director, on or before the due date of the required returns, his compliance with filing and payments requirements. Such reports shall include copies of the required returns. On or before the filing deadline, respondent shall provide the Director with copies of all applications for filing extensions and proof of approval of such applications. Respondent shall provide all of the documents and information required herein without specific reminder or request; and
(4)Payment of $900 in costs and disbursements pursuant to Rule 24, RLPR; and
WHEREAS, this court has independently reviewed the file and approves the jointly recommended disposition,
IT IS HEREBY ORDERED that respondent Kenneth R. Hertz is publicly reprimanded and placed on two years of unsupervised probation under the conditions jointly agreed to and stated above and that respondent pay $900 in costs and disbursements pursuant to Rule 24, RLPR.
BY THE COURT:
Alan C. Page
Alan C. Page Associate Justice